EXHIBIT 23
             Case lL:1-4-cv{.OS43LllS Docilrnnrent @32      ffiffiffiL6/,f,2   eBqgelø   ú   ffi,
                                                                                                l_




     L                   UNTTEÐ STATES Ð]STRICT COURT
                       FOR THE DISTRTCT OF MASSACHUSETTS
     2
                                                                        civil Action
  ?                                                                     No. 09-1L672-WGY
  4

  5      *****************
                                                           *
  6      TUCKERBROOK ALTERNATIVE                           *
         TNVESTMENTS, LP,                                  *
  7                                                        *
                         Plaint i ff   ,
                                                           *
  I                                                        *
         V                                                 * STATUS CONFERENCE
  9                                                        *
         SUMANTA BANER'.ÏEE,                               *
t-o                                                        *
                         Defendant,                        *
l_1                                                        *
         ****************                                  *
L2

t3
1-4
                         BEFORE:       The Honorable william                G, Young,
1-5                                        District,Judge
T6
         APPEARANCES:
L'7

18                     O'CONNOR, CARNATHAN and MACK LLC (By Sean
               T. Carnathan, øsg.), 1 Van de Graaff Dríve, Suite
t9             lC4, Burlingtcn/  Maseachuselts 01803, on behalf of
               the Pl"ainLiff
20

2T                       SUMANTA BANER,JEE,        Pro Se, 23 Soundview Farm
               Road, Weston, ConnecticuL 06883

23
                                                               L Courthouse Way
24                                                             Boston, Massachusetls
25                                                             ,fune   27   , 2AL2




                                            Page 1 of 12
             C-ase 1L:114-cr¿{OS43-LllS Docru¡rmemt   W2     ffiffiffifrLîílm   FÞqgel3   útr2,
                                                                                                2


      1                  THE   cr¡ERK: Alr rise.             The united. states Dist,rict
      2    Court is now in sessíon, you may be seated.
      3              Now hearing civil Matter o9-r- 1"672, Tuckerbrook
      4    Alternative Investments Lp v. Banerjee.
      5                 Wí11 counsel and parties please identífy
      6    themseLves.
      7                 MR. CÀRNATEÀN: Good afternoon, your Honor. Sean
      I    carnathan for the plaintiff,               Tuckerbrook Alternative
      9    fnvestments.
 10                     MRS. BÀDIERJEE¡       /\kohit,a Banerjee and Sumar:t.a
 l- l-     Banerj ee.
 r¿                     THE COIIRT¡     Let mc              are you bot,h       sued?
 L3                     ¡,lRS. BÀNER.IEE:    No, j ust my husband' s               sued,..
 T4                     THE COIIRT:     WeLI, Mrs. Banerjee, you are welcome,
L5        but under our rules of proced.ure only your husband,                             ürho'rs
16        the party, utay speak.
L7                      MRS.   BANER.TEE:    Okay, thank you.
l_8                     TIIE COURT: But you are welcome and you may stay
19        right there
20                    MRS. EANERiIEE:        Thank you         -


2I                    TIIE COURT    ¡       where     youtre seaLed.
22                    f do want to recognize,                and    respectfully,         the
23        presence of two judges f rom ,Japan                 who    are here wat.ching our
2q        proceedings,     and we welcome them to this                  Court
23                   All   right.       Let me start by hearing plaintiff¡s




                                             Page 2 of 12
             Cãse ll:114-,cv{064i}-!-llS Doctunnent &?2 Fflild13ffiZ6lß2 eÞggefe      ú    ffi,
                                                                                                  3



      1_    counseL. This is a status conference and why don¡t you
            explain the status
      3                  MR. CÀRNATEAN: Thank you, your Honor
     4                   lfe are back before your Honor after                   a failed
     5      sett, l-ement   attempt.     We   actually had reached an agireement, to
     6     resolve the dispute.
     7                   TIIE COURT: WeLl-, it's              more than an attempt.                   ï
     I     mean, you reported the case settled.
     9                   MR. CARNATHAN: Correct, your Honor.                      An importanC
 10        material term of the settlement was that                       Mr.   Banerjee appear
11         for his deposition and testify                    truthfully    at that
L2         deposition,       Wetve been trying to secure his tesLimony for,
13         f want Lo say about three years now. üte have some related
L4         battles going on currently in Connecticut.
1,5                    At Mr. Banerjeers deposition, we did not believe
I6         thaL he e¡as truthf ul-.       One     of the t,erms of the settLement
L7         was that if      we    did not believe he was truthful                we could
18         challenge his truthful-ness and submit it to a neutral
19         arbitrator.       We    did j ust thaÈ.           And the t{onorable MargareL
20         Hinkle of     .]AMS    reviewed hís testimony and determined that he
21_        was untruthful
22                     THB COITRT: I rve read your, frve                  read the
23         submission. But thank you.                f asked you to give me the
24         status and you are.          But what is it that you want. this                        Court.
25         to do having now reported this               case settled?




                                              Page 3 of 12
                C-ase lL:lLlP-cv{.0ø4&.LllS Docunmennt      W2 ffi:ffiftr.}r2:filñz eBggelS   úM
                                                                                                   4


      1                    MR. CARNÀTEAN: lriell,                 I believe   that we were
      )        entitled    to reopen the matter for good cause shown.
      3                    THE COURT:      What        gives you that belief?
      4                    lIR.   CÀRNATIIAN   ¡     I believe that was your Honor's
      5    order.         At the time of the report you had dismissed the
      6    matter without prejudíce to reopening upon                            good cause shown,
                          TEE COÛRT: We11,              that's true, but then you
     I     reported iE settled.
     9                    You see, ily problem is this.                    I l-ake that report of
 L0        set,tl-eilre¡rL extremely serl-ousl-y ârrd in my mind that shifts
11         the rerationship between the parties.                           rt appears having
T2         reporLecl the casc sêttled and gotten various advanLages from
13         thar- report neither side had to íncur any addiÈional costs,
14         appear at, the Courtrs docket, and I moved on to other
15        matters.
16                        Now, I thínk Irm entitled,                  and indeed f warned. Lhe
1,7       parties about reporting it settled if it \¡rere not, to view
l_8       the relationship of the part.ies now as a contractual one.
L9        And at least basecÌ upor¡. what you teLt me the conLract has
20        been fulf illed.           He \^¡as required                we1l, perhaps not.               He

21_       was requi-red to appear f or his deposition.                           He did.       He was
22        required to t.estify truthfully.                         Tuckerbrook says he did
23        not.       The settlement agreement provides what will- happen
24        then.         The matter wí]} be submitted to a neutraL arbitïator.
25        It     was,




                                                   Page 4 of 12
               Case 1L:lL4-cv{.0.643-LlfS   Docuunnnenut   æ2 Ffli}ekJCgffiLdlm   fmeeeZO CIf ßa
                                                                                                   5



        l-                 MR. CARNATEÀN: Correct, your Honor.
        2                  TIIE COURT: That arbitrator                  has rendered her
        3    decision.
      4                    MR. CARNÃ,THÀN: Correct.
      5                    THE COURT:       A distinguished justice of the
      6      Massachusetts Superíor Court, Margaret Hinkle, and she has
      7      concluded Lhat Mr. Banerjee did not testify                          truthfully.
      I                  And so, what?
     v                   MR. CARNAEHAN: WelI, as a consequence of that
 10          declaration, your Honor, Lhe arbitrator                        has aLso decl-ared
 1l_         the settlement null and void.                      So Mr. Banerjee has ín effect
 L2          breached the settlement agreement. thus entitling                           us to
13           proceed with our claims.
l4                       TAE COURT¡ Vthat gave the arbitrator                         the power
15           well, that means that it's                     so you have whatever right                 s

16           you have against Mr. Banerjee, and                    go    ahead and exercise
L7           them. But f don't have a case before me on which t,here is                                    a

l_8          conLroversy,     iL seems to me, and Itm limited                        by the
l-9          constitution     to cases or controversies.
20                      MR. CARNATHÀN: WeLl, the terms of the settlement
2L           agreement expressly        provide,           your Honor, that upon              a

') ')        declaration     that Mr. Banerjee failed                   to testify      truthfully
a1           our cl-aims are not released and we're enLitled                          to proceed
24           wiLh them.
?tr                     THE COURT: Fine.




                                                 Page 5 of 12
               case 1l:114-cr¿-oog43-Ltrs   Docr.unrnemt   &?   FflildtJ3wrzfilfi-. w4Æp-zzøtr M"
                                                                                                    6


      t_                 MR.   CARNÀTHÀN:          So werre proposing to proceed wiCh
      2      them, your Honor.
      3                  TIIE COIIRT: Very weLL. File a complaint, say it,s
      4     related to the earrier action, and it wilr be drawn to me
      5     and we will suart again. But the next time donrt report:
      6     things settled when in fact they are not settled. rf you
      7     now have the right Èo proceed against the Banerjees, and you
     I      say you have that contractual right, rrm not crosing the
     9      courtroom doors to you. But r wonrt have parties play ducks
 10             drakes v,rith the docket of this court. f sched.ure things
            ¿¡.rcl

 1L         on a progressi-on to a final triar.   rf r had a trial, r know
 L2         how to do post-trial   relief.  This case was reported.
 13         settled.  settlements are much to be encouraged. rf no\á¡
 t4        this settlement, has gone    and r don't Ímpugn anything you
 15        säy, sir. All rtm saying is you have Èo start again. start
t6         an action.       we'll let them defencl it.                   rr11 put it on for             a
l7         prompt trial- because ilm not, r don't want to waste anyone's
18         time and expense. f'1I get it to trial very rapidly,
L9         bel-ieve me. But I neerl a new case. A case on which
20         properly f can act       "


2t                     So, Mr. Banerjee,do you have anything to say?
22                   MR - BÀNBR\TEE: your Honor, one of t,he condit
                                                                    ions of
23         the settlement v¡as that they got my testimony in a
24         deposit ion -  r came f rom rnd"ia to giwe t.hat testimony and. r
2S         g'ave that testimony truthfully.     And the Honorable,Just,ice




                                                Page 6 of 12
        cåse 1L:14-cv{.OgA3-LllS         Docurmemt        æ2 Fnild(Jlfø/:Lfilm        trÐ€ge-i€   úffi.
                                                                                                           1




  L   HinkLe didntt         applY, she applied                   some           conLradict,ion         stuff
  2   and not the perjury standards.                            And     T       testified     absolutely
  3   truthfully.          And they are enEitled to theÍr wiews.                                       And Irm
  4   happy t,o settle.            I want this thing settled"                               Theret     g


  5   nothing in this.             They just want ínformatíon from me for
  6   another case.
  7                 THE COURT:           ft sounds like,                    Lhat sounds right                  Uo

  I   me. But be Ëhat as it flây, your rights are contract rights.
  9                 MR.    BANER.I EE    :     Ye s   .


10                  TUE COURT¡           Tf they bring now their original                                  action
1-L   again
L2                  MR. BANERiIEE: Right                  .


L3                  TIIE   COURT   ¡           saying that the settlement by its
L4    terms is now nul-l and void and that entitles                                     them to bring
t-5   their   action,       you    may       attack their act ion
l-6                 MR.    BANERJEE:           Uh-huh

l7                  TEE    CouRl: -- by saying that action is all over
t_8   and in fact         I have fully          complied with whatever the
L9    settJement l.¡as. Ï exPress                     no opinion                on any of that.
2Q               MR.       BÀNER.IEE: Right               .     Thank           yoü, your Honor,
2t               T}IE      COURI: But I have no basis to
22               MR. BAt{En,tEE: Right .                        Right       .



23               TEE COURT: But that                          doesn't           mean T will       so

24    concfude
25               MR. BÀNER.IEE: Yes




                                               Page 7 of 12
             case ll:114-.av{.os43-Ltts      Docr.urn¡ren¡t   gg2      ffiffiffftzfilß2   FBqge2s   ú   M,
                                                                                                         I

      1                 THE   COURT:              or that they canft go forward.
      2                 MR. BANER.IEE: Absol_ute1y.
      3                 T¡IE COURT: I, f anl here to give people their
      4    rights accord.ing to }aw. The only    if anyone has slipped
      5    a stitch here, it's only that before things were crear
      6    someone reported to me the case was settled.  That's very
      7    serious business. And for very good reason, Because the
      I    courtrs time is limited. r went on to other cases,
     9                 MR. BÀNER,IEE: Right.
 Llt                   TEE COURT:            Other people say they want trialg.   f r,m
 Ltr      here to give triaLs.                r have been engaged hrith those other
 L2       people.
 L3                    MR.   BANBR¡TEE:          Right        .


L4                     TEE   COURT:       And      all f          rm    saying, real1y to you boLh,
L5        you canrt come back nohr.                  Maybe             they can start again.
16        Maybe. We'L1 see.           You have all                     the defenses that you
T7        originally     had,    and of course f don't                        know, Itve just
1_8       this is the first        time Irve met you.                         Before I saw
19        atforneys.
20                     MR.   BANER¡ÍEE:         Righr.
21,                    THE COURT: And I was trying                            to get the dispute
22        ready for trial.
23                     MR.   BÀNER,IEE   :      Right     .


24                     THE couRT¡        Then f was told                    it's   over, the parties
25        have agreed.        Now, that's          much to be preferred.                      ff you




                                                  Page 8 of 12
           c.æ   1lÍ2rav-0re¿l.3-ll-ll-5    Mu¡rnsnt6-? trlbd ONW\A- ruP                    Zû   ú 82-
                                                                                                       9



     l-   seriously want to settle.                   These things              are expensive.                No

     2    one would be happier if                in fact you settled                      But I       have

     3    nothing before Rê, so I'11                  take no action.                   But Tuckerbrook
     4    has every right at feast to                   a1    I ege that        they now have            a

     5    right to substantíve               relief           And the        relief      that they
     6    orÍginally      wanted wag a lot more than just getting your
     7    deposition.          They may have settl-ed for that, but theyrre nÕt
     I    going to sit stilf            f   or that no\^¡-             Now   they're going to                come

     9    back and they say they want something more.                                    f dontt know
l_0       because h¡e haventt had the taking of actual                                  evidence, the
l-   l_   way cages should be resolved.
t2                      MR. BANER,IEE: Right              '

13                      TIIE COURT! Are there any questions?
I4                      MR. CARNATHAN¡ We11, your Honor, before                                  we

r_5       conclud.e, mâY I respectfully                   sugg'est that perhaps another
r_6       way to approach this,               g'iven that your Honor has already
L7        granted our motion to reopen and Ís here today to hear us,
r8        perhaps we could proceed u¡ith this action and amend our
r-9       complaint.       Your Honor may recall v¡e had some sui:'stant-iaf
20        difficulties         serving Mr. Banerj             ee   .     It ' s not as easy           as

2L        r:estartinq     the matter as one might iike.
aa                      ÎITE   COURT:       I understand. Now that Irve heard you,
23        T think   I was improvident.                  You reported                 the case sett1ed.
24        Now, he's here, PhYsicallY.                     Maybe              I'l-1     ask him Lhis
25                      You have no problem, since you're physicalllr




                                                  Page 9 of 12
                    llil2lo¡ø-o@t.3tlTS Munnsnü6iz trtM OflÆo/ll@ @e zB_ú92.
                                                                                                10


       1    present, and indeed you weïe residing in connecticut, r
       a    understand.
       3               MR.    BANER{IEE    :    Wel   l   ,    we have a house in India              and
      4    in Connecticut.
      5                TEE COURT: Right.                      But you'11 accept, service?
      6                MR. BANER,üEE:           Now?

      7                THE COURT: yes, on                     a renewed complaint.
      I                MR. BÀNERiTEEs Yes.                     T   mean, gure.
     9                 TEE   COURT:       All right.                They'11 serve you in the
 1t        urdinary eourse at your home in Connecticut.                                I   wi 11 deem
 l_t       that sufficient.
 L2                    I s t,hat
                              alI right?
 l-3                   MR. BANERiIEE: yes, thatrs                      f ine   .

L4                     TnE COURT: Sa,Èisfied?
15                    MR. CARNATEAN: Thank you, your Honor;
16                     THE COURT:         All right"               Thank you both.          We'11
t7         recess
l_8                   TIIE   CITERK   ¡   Al l ri se "
19                     (Whereupon Llre matter concluded.                           )

a^

2T

22

aa

24

25




                                               Page 10 of 12
       C.æ ]l:ll2î-o¡ø-CIWlÍþllll-S Mumsnltô? trlbd0glCIß/lH @p2;@.ú82.
                                                                         l"   l_




 1                        CERTTFTCATE
 2

 3

 4              I, Donald E. I,'tomack, Of f icial       Court Reporter f or
 5    the uniEed states District        court for the Dístrict      of
 6    Massachusetts, do hereby certify             that the foregoing    pages

 7    are a Lrue and accurate transcriptíon Of my shorthand notes
 I    taken in the aforementioned matter to Èhe best of my skill
 9    and abilitY.
1-0


11

L2

13

L4
                             DONALD E. WOMACK
1-5                      Offícial  Court RePorter
                              P.O. Box 5L062
L6                   Boston, Massachusetts O2205-L062
                           womack@megatran. com
t7
18

t9
20
a1


22

23

24

2s




                                   Page 11 of 12
Page 12 of 12
